—Judgment unanimously affirmed with costs. Memorandum: We reject plaintiffs contention that Supreme Court’s amendment of the judgment of divorce is inconsistent with this Court’s prior decision and order modifying the original judgment of divorce (Martusewicz v Martusewicz, 217 AD2d 926, lv denied sub nom. Martusewicz v Duque, 88 NY2d 801). The amendment incorporates this Court’s prior direction that the judgment be modified to grant plaintiff alternating bi-weekly visitation with the children during their summer recess from school. We further conclude that the imposition of sanctions for frivolous conduct is not warranted at this time. (Appeal from Judgment of Supreme Court, Jefferson County, Parker, J.—Visitation.) Present—Denman, P. J., Green, Pine, Balio and Fallon, JJ.